Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered March 1, 2011 in a proceeding pursuant to Family Court Act article 10. The order adjudged that respondent had neglected the subject child and placed respondent under the supervision of petitioner.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In each appeal, respondent mother appeals from an order of fact-finding and disposition entered March 1, 2011, respectively, in a proceeding pursuant to Family Court Act article 10. The orders placed the mother under petitioner’s *1465supervision pursuant to Family Court Act § 1057 upon a finding that she neglected the subject children. The orders also directed the mother to abide by certain conditions, including those set forth in an order of protection that was “issued simultaneously herewith and made part” of the two orders on appeal. On appeal, the mother seeks to modify the order of protection by striking certain provisions. We dismiss the mother’s appeals as moot inasmuch as the challenged order of protection has, by its terms, expired (see Matter of Justin CC. [George CC. — Tina CC.], 86 AD3d 725, 726 [2011]; see generally Matter of Sarah C.B., 91 AD3d 1282, 1283 [2012]). “[A]ny corrective measures which this Court might undertake would have no practical effect” (Matter of Leslie H. v Carol M.D., 47 AD3d 716, 716 [2008]; see Matter of Kristine Z. v Anthony C., 43 AD3d 1284 [2007], lv denied 10 NY3d 705 [2008]), and we conclude that the exception to the mootness doctrine does not apply herein (see Justin CC., 86 AD3d at 726; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present — Scudder, P.J., Centra, Bindley, Sconiers and Martoche, JJ.